DETAILED ACTION

Double Patenting
The rejections of claims 1, 6, 8, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 20 of U.S. Patent No. 8,304,661 are withdrawn in view of Applicant's amendment, filed June 24, 2021. 

Claim Rejections - 35 USC § 102
The rejections of claims 1-8, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Nomiya (US PG Pub. No. 2010/0224396) are withdrawn in view of Applicant's amendment, filed June 24, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya (US PG Pub. No. 2010/0224396) in view of Mitsuhashi (US PG Pub. No. 2014/0291841). 


Regarding claims 1, 2, and 5-8, Nomiya teaches a multilayer substrate for an electronic component comprising a first ceramic layer (11B) comprising a sintered first ceramic material, an open-porous second ceramic layer of unsintered ceramic material (13B; note: the layer is referred to as the "third ceramic layer" or "resin/ceramic composite layer" by Nomiya), and a resin layer (14B) adjacent the second ceramic layer (par. 52, 53, 55, 57, 58, 65, 96; Fig. 11).  Included in the resin layer (14B) are both interlayer connection conductors (18B) and surface electrodes (16B) (Fig. 11; par. 96).  
Although Nomiya does not explicitly refer to the first ceramic layer as a "dense body" and as no particular density is claimed or defined as qualifying a ceramic as a "dense body", Nomiya's first ceramic layer is presumed to qualify as a "dense body" because Nomiya makes no disclosure of it being porous and does specifically refer to a different layer (i.e. the above-discussed second ceramic layer, which is infiltrated with resin) as being "porous", thereby implying that other layer(s) that are not described as "porous" are less porous/more dense than the "porous" layer.  Additionally, Nomiya teaches that the mechanical strength of a layer may be increased by increasing its density and expresses a desire for forming a high-density wiring substrate (par. 54, 74).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Nomiya's first ceramic layer to be a "dense body" because Nomiya implies that it is not porous, or at least less porous than the layer denoted as "porous", in order to increase the mechanical strength of the layer, and because Nomiya implies that dense wiring substrates, of which the first ceramic layer is a part, are desirable.  Furthermore, Nomiya's first ceramic layer is denser than at least some other ceramic layers, e.g. a 
The pores of the open porous second ceramic layer form a three-dimensional network structure (i.e. a network of ceramic material and open porosity), which is infiltrated with a resin of the type present in the adjacent resin layer (i.e. "a material of the resin layer is present in the open pores of the second ceramic layer), thereby forming a ceramic-resin composite (par. 55-57, 73, 91, 96).  As the composite layer has a thickness of 20-100 µm and is formed by impregnating the ceramic network structure with resin from the outer surface inwardly (par. 56, 66), the three-dimensional network is necessarily located in a region having a depth of 1 to 100 µm from a surface of the second ceramic layer.  If the teachings of Nomiya are considered to differ from the current invention in that any of the features above are not explicitly taught to be part of the product depicted in Figure 11, it is noted that it would have been obvious to one of ordinary skill in the art to include these features in the product of Figure 11 because Nomiya explicitly teaches that they are appropriate for his product and teaches that the layers (i.e. which are notated with a "B") of the product of Figure 11 correspond to the layers (which are notated without a "B" in the disclosure) of the first preferred embodiment (par. 96). 
The teachings of Nomiya might be considered to differ from the current invention in that the resin layer is not explicitly taught to comprise a "metal wiring line" in combination with an "interlayer connection metal conductor".  However, Nomiya does teach that metals, such as copper and silver, may be used as conductors in his product and the taught surface electrodes (16B) are linear in shape and, therefore, may be 

Regarding claims 3 and 4, Nomiya teaches that the first ceramic layer is preferably a low-temperature ceramic (i.e. a "low-temperature-sintering ceramic") material that can be fired at a first sintering temperature that is lower than the second sintering temperature of the second ceramic material in the second ceramic layer (par. 53-55). 

Regarding claim 15, Nomiya's resin layer has a thickness of 3 to 30 µm (par. 66). 

Regarding claim 16, as shown throughout his figures, Nomiya teaches making the resin layer (14) as the outermost layer in his multilayer substrate (Figs. 1, 5-11).  Nomiya further explicitly teaches forming the resin layer on the "undersurface" or "surface", which is an outer surface, of the multilayer substrate (par. 59, 66).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nomiya and Mitsuhashi, as applied to claim 1 above, and as evidenced by The Engineering Toolbox (The Engineering Toolbox, "Coefficients of Linear Thermal Expansion", 2013, p. 1-11).  
	Regarding claim 17, the teachings of Nomiya differ from the current invention in that the thermal expansion coefficient of the resin-infiltrated portion of the second 
.   

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya and Mitsuhashi, as applied above, and further in view of Tsukada (US Pat. No. 5,144,536).
Regarding claims 9-11, the teachings of Nomiya differ from the current invention in that the porosity and size of pores in the second ceramic layer are not disclosed.  However, Nomiya does teach that his product is intended to include wiring conductor portions that are deposited as a paste onto the porous layer (par. 65, 74).  Tsukada further teaches that porous substrates, which are eventually impregnated with resin and which are intended to have pastes used to form conductive patterns applied to them, should have a porosity of greater than 10 % and an average pore diameter in the range of 0.2 to 15 µm in order to achieve good paste adhesion and formation of conductive patterns with high precision (col. 3, ln. 8-31).  Accordingly, it would have . 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya and Mitsuhashi, as applied above, and further in view of Amou (US PG Pub. No. 2004/0039127).  
Regarding claims 12-14, the teachings of Nomiya differ from the current invention in that the relative permittivity of his resin layer is not taught.  However, Nomiya does teach that the layer may include fillers and that it is intended to surround and/or cover conductive components (par. 57, 66, 91).  Amou further teaches that insulating layers, e.g. resin layers, having a low dielectric constant (i.e. relative permittivity), Ɛ, are capable of decreasing the dielectric loss of high-frequency electric signals, that a decrease in Ɛ can permit higher-speed transmissions, and that a high-frequency device may have insulators with Ɛ controlled with the inclusion of 10 to 65 vol. % hollow particles (i.e. "void-forming materials") to be in the range of 1.5 to 2.2 (par. 4, 48).  As such, it would have been obvious to one of ordinary skill in the art to include 10 to 65 vol. % hollow particles in Nomiya's resin layer in order to control/decrease the dielectric constant of the layer to be in the range of 1.5 to 2.2, thereby making it suitable for use in high-frequency electronics devices and capable of transmitting high-frequency signals with minimal dielectric loss.  The instantly claimed void-forming material content 

The rejections of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Nomiya, as applied above, and further in view of Hanao (WO 2017/154692) are withdrawn in view of Applicant's indication that Hanao is excluded as prior art under 35 102(b)(2)(C). 


Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed invention is distinguished over Nomiya because Nomiya's resin layer is disclosed as being on the underside of the resin/ceramic composite layer.  However, as discussed above, it would have been obvious to configure the resin layer to include both interlayer connection conductors and wiring lines in view of Mitsuhashi for the reasons discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784